Order filed June 9, 2016




                                      In The


        Eleventh Court of Appeals
                                   ___________

                               No. 11-15-00013-CV
                                   ___________

                           JAMES BOSWELL, Appellant
                                        V.
ECTOR COUNTY INDEPENDENT SCHOOL DISTRICT; ECISD
SCHOOL BOARD TRUSTEES; MIKE ATKINS; TRYON LEWIS;
  MURRAY A. CRUTCHER, III; AND ATKINS, HOLLMANN,
      JONES, PEACOCK, LEWIS & LYON, Appellees


                       On Appeal from the 70th District Court
                               Ector County, Texas
                         Trial Court Cause No. A-133,485


                                    ORDER
       We have reviewed the “Affidavit by James Boswell” filed in this cause on
April 25, 2016. Among other things requested by Boswell in his affidavit, Boswell
asked that we file the document as a request for the recusal of Justice John Bailey.
Pursuant to Rule 16.3(b) of the Texas Rules of Appellate Procedure, Justice Bailey
has considered the motion in chambers. Justice Bailey has found no reason to recuse
himself and, pursuant to Rule 16.3(b), has certified the issue to the entire court for a
determination by the other justices of this court.1 See TEX. R. APP. P. 16.3(b).
Chief Justice Jim R. Wright and Justice Mike Willson have decided the matter
without Justice Bailey’s participation.
      The recusal of appellate judges is controlled by Rule 16 of the Texas Rules of
Appellate Procedure. The grounds for recusal of an appellate court justice are
provided in the Texas Rules of Civil Procedure. TEX. R. APP. P. 16.2; see TEX. R.
CIV. P. 18b. We find no reason for Justice Bailey to recuse himself and hold that
none of the grounds set out in Rule 18b are applicable to Justice Bailey in this case.
See TEX. R. CIV. P. 18b; see also Manges v. Guerra, 673 S.W.2d 180, 185 (Tex.
1984); McCullough v. Kitzman, 50 S.W.3d 87, 88 (Tex. App.—Waco 2001, pet.
denied).
      Boswell’s request for the recusal of Justice John Bailey is denied.



                                                                  PER CURIAM


June 9, 2016
Panel consists of: Wright, C.J.,
and Willson, J.

Bailey, J., not participating.




      1
       A copy of Justice Bailey’s written certification is attached to this order.


                                                    2
Certification filed June 9, 2016




                                         In The


         Eleventh Court of Appeals
                                       ___________

                                   No. 11-15-00013-CV
                                       ___________

                          JAMES BOSWELL, Appellant
                                           V.
ECTOR COUNTY INDEPENDENT SCHOOL DISTRICT; ECISD
SCHOOL BOARD TRUSTEES; MIKE ATKINS; TRYON LEWIS;
  MURRAY A. CRUTCHER, III; AND ATKINS, HOLLMANN,
      JONES, PEACOCK, LEWIS & LYON, Appellees


                        On Appeal from the 70th District Court
                                Ector County, Texas
                          Trial Court Cause No. A-133,485

                                   CERTIFICATION
       I have reviewed the “Affidavit by James Boswell” filed in this cause on
April 25, 2016. To the extent the document seeks my recusal, I have reviewed the
document in chambers. See TEX. R. APP. P. 16.3(b). I find no reason to recuse
myself and, under Rule 16.3(b), certify the issue of my recusal to the entire court for
a determination by the other justices of this court. See Manges v. Guerra, 673
S.W.2d 180, 185 (Tex. 1984); McCullough v. Kitzman, 50 S.W.3d 87, 88 (Tex.
App.—Waco 2001, pet. denied).




                                          JOHN M. BAILEY
                                          JUSTICE




                                      2